Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyairi (US 2015/0255490, as disclosed in previous Office Action) in view of Yamazaki et al. (US 2015/0221774).
As for claims 1-2, Miyairi teaches in Figs. 1A-1B and the related text a semiconductor device comprising: a first conductor and a second conductor 112b; a first insulator to a third insulator; and a first oxide to a third oxide, 
wherein the first conductor (lower portion of 165) is disposed to be exposed from a top surface of the first insulator 126 and a top surface of the first oxide (fig. 1B), 

wherein a first opening (opening where upper portion of 165 is formed in) reaching the first conductor (lower portion of 165) is provided in the first oxide 101a, 
wherein the second oxide 101b is disposed over the first oxide 101a and the first conductor (side portion of 101b over the first conductor (lower portion 165)), 
wherein the second oxide 101b comprises a first (left) region, a second (right) region, and a third (middle) region positioned between the first region and the second region, 
wherein the second (right) region of the second oxide 101b is in (electrically/thermally) contact with a top surface of the first conductor (lower portion of 165) via the first opening, 
wherein the third oxide 101c is disposed over the second oxide 101b such that at least part of the third oxide overlaps with the third region, 
wherein the second insulator 108 is disposed over the third oxide 101c, 
wherein the second conductor 164/167 is disposed over the second insulator 108, and 
wherein the third insulator 107 is disposed to cover the first (left) region of the second oxide and the second (right) region of the second oxide and to be in contact with the top surface of the first insulator 126, 
wherein the fourth insulator 108 is disposed over the third insulator 107 and has a first opening (wherein the second conductor 164/167 formed in), and 

Miyairi does not disclose the resistance of the first region of the second oxide and the second region of the second oxide is lower than the resistance of the third region of the second oxide. 
Yamazaki et al. teach in Figs. 17a-17b and the related text a resistance of the first region 331 of a second oxide 103b and the second region 332 of the second oxide 103b is lower than resistance of the third region 333 of the second oxide 103b (¶0147-0148).
Miyairi and Yamazaki et al. are analogous art because they both are directed display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Miyairi because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyairi to include the resistance of the first region of the second oxide and the second region of the second oxide is lower than the resistance of the third region of the second oxide as taught by Yamazaki et al., in order to reduce leakage. 

As for claim 3-5, Miyairi teaches in Figs. 1A-1B and the related text a semiconductor device comprising: a first conductor and a second conductor; a first insulator to a fourth insulator; and a first oxide to a third oxide, 

wherein the first oxide 101a is disposed over the first insulator 126 and the first conductor (lower portion of 165), 
wherein the second oxide 101b is disposed over the first oxide 101a, 
wherein each of the first oxide 101a and the second oxide 101b comprises a first region (left 101a/101b), a second region 108d (right 101a/101b), and a third region (middle 101a/101b) positioned between the first region and the second region, 
wherein the second region (middle 101a) of the first oxide 101a is in (electrically/thermally) contact with a top surface of the first conductor (lower portion of 165), 
wherein the third oxide 101c is disposed over the second oxide 101b such that at least part of the third oxide 101c overlaps with the third region (middle 101a/101b) of the second oxide 101b, 
wherein the second insulator 107 is disposed over the third oxide 101c, 
wherein the second conductor 164/167 is disposed over the second insulator 107, and - 5 -Attorney Docket No. 0756-12043 
wherein the third insulator 108 is disposed to cover the first region and the second region of the second oxide and to be in (electrically/thermally) contact with the top surface of the first insulator 126 (fig. 1B), 
wherein the fourth insulator 127 is disposed over the third insulator 108 and has a first opening (wherein the second conductor 164/167 formed in), and 

Miyairi does not disclose the resistance of the first region of the first oxide and the second region of the first oxide is lower than the resistance of the third region of the first oxide, and the resistance of the first region of the second oxide and the second region of the second oxide is lower than the resistance of the third region of the second oxide; wherein the first region of the first oxide and the second region of the first oxide comprise one of phosphorus and boron, and wherein the first region of the second oxide and the second region of the second oxide comprise one of phosphorus and boron; and wherein the first region of the first oxide and the second region of the first oxide comprise a larger amount of oxygen vacancies than the third region of the first oxide, and wherein the first region of the second oxide and the second region of the second oxide comprise a larger amount of oxygen vacancies than the third region of the second oxide.
Yamazaki et al. teach in Figs. 17a-17b and the related text a resistance of the resistance of a first region 331 of a first oxide 103a and a second region 332 of the first oxide 103a is lower than a resistance of a third region 333 of the first oxide 103a, and a resistance of a first region 331 of the second oxide 103b and a second region 332 of the second oxide 103b is lower than the resistance of a third region 333 of the second oxide 103b (¶0146-0148, 0125); wherein the first region 331 of the first oxide 103a and the second region 332 of the first oxide 103a comprise one of phosphorus and boron, and wherein the first region 331 of the second oxide 103b and the second region 332 of the second oxide 103b comprise one of phosphorus and boron (¶0146, 0128); and wherein 
Miyairi and Yamazaki et al. are analogous art because they both are directed display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Miyairi because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyairi to include the resistance of the first region of the first oxide and the second region of the first oxide is lower than the resistance of the third region of the first oxide, and the resistance of the first region of the second oxide and the second region of the second oxide is lower than the resistance of the third region of the second oxide; wherein the first region of the first oxide and the second region of the first oxide comprise one of phosphorus and boron, and wherein the first region of the second oxide and the second region of the second oxide comprise one of phosphorus and boron; and wherein the first region of the first oxide and the second region of the first oxide comprise a larger amount of oxygen vacancies than the third region of the first oxide, and wherein the first region of the second oxide and the second region of the second oxide comprise a larger amount of oxygen vacancies than the third region of the second oxide, as taught by Yamazaki et al., in order to reduce leakage. 



As for claim 7, Miyairi in view of Yamazaki et al. teach the semiconductor device according to claim 3, Miyairi further teaches a (portion of) third conductor 161 disposed under the first insulator 126 such that at least part of the third conductor 161 overlaps with the second conductor 164/167.  

As for claim 8, Miyairi et al. in view of Yamazaki et al. teach the semiconductor device according to claim 6, Miyairi et al. further teaches a sixth insulator (lower 127) disposed between the third insulator 108 and the fourth insulator (upper 127).  

As for claim 9, Miyairi et al. in view of Yamazaki et al. teach the semiconductor device according to claim 3, Miyairi et al. further teaches wherein the first oxide 101a and the second oxide 101b comprise In, an element M (M is Al, Ga, Y, or Sn), and Zn (¶0145).  

As for claim 10, Miyairi in view of Yamazaki et al. teach the semiconductor device according to claim 3, Miyairi further teaches a capacitor 130 is provided under the first 

As for claim 11, Miyairi in view of Yamazaki et al. teach the semiconductor device according to claim 10, Miyairi further teaches a transistor 110 formed over a silicon substrate 111 (¶0213) is provided under the capacitor 130 (fig. 1B).

As for claim 12, Miyairi in view of Yamazaki et al. teach the semiconductor device according to claim 3, Miyairi further teaches a second opening (opening where upper portion 165 is formed in) reaching the first conductor (lower portion of 165) is provided in the first oxide 101a, and wherein the second region (right region 101b) of the second oxide is in (electrically/thermally) contact with a top surface of the first conductor via the second opening (fig. 1B).

As for claim 13, Miyairi et al. in view of Yamazaki et al. teach the semiconductor device according to claim 3, Miyairi et al. further teaches wherein the (portion of) first conductor 165 is embedded in the first insulator 126.

Response to Arguments
Applicant’s arguments, see pgs. 7-10, filed 02/17/2022, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C §103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Miyairi in view of Yamazaki et al. (US 2015/0221774) as seen in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent 
/TRANG Q TRAN/           Primary Examiner, Art Unit 2811